COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-095-CV
  
  
   
IN RE DAVID AARON HERNANDEZ                                             RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        This 
court has considered relator David Aaron Hernandez’s petition for writ of 
mandamus and is of the opinion that Hernandez is not entitled to the relief 
sought because he has not shown that the trial court has refused to act on a 
request that was properly brought to the trial court’s attention.  See 
Axelson, Inc. v. McIlhany, 798 S.W.2d 550, 556 (Tex. 1990) (orig. 
proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, 
orig. proceeding); see also Tex. 
R. App. P. 52.3(j)(1)(A), 52.7(a)(1).  Although this court holds 
that Hernandez’s petition for writ of mandamus is denied, it in no way 
condones any failure of appointed counsel to file a motion for forensic DNA 
testing or otherwise diligently represent Hernandez in his DNA testing 
proceedings.
    

   
                                                                  PER 
CURIAM
  
  
   
PANEL 
A:   MCCOY, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED: May 12, 2005
 

 
NOTES
1.  
See Tex. R. App. P. 47.4.